DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application, U.S. Application Serial No. 15/605,147 filed May 25, 2017.
The disclosure of the prior-filed application, Application No. 15/605,147, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 1 includes the limitation  wherein the bandwidth of the possible uplink transmission is not equivalent to a carrier frequency of the possible uplink transmission;.   However, there is no support for such limitation in the prior-filed application, Application No. 15/605,147. 
Accordingly, the effective filing date for Claims 1-24 is 07/28/2021 when the application No. 17.387,153 was filed.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11 recite the limitation “wherein the bandwidth of the possible uplink transmission is not equivalent to a carrier frequency of the possible uplink transmission”
It is unclear how the limitation is to be interpreted. 
“bandwidth” by definition is different from “a carrier frequency” (https://en.wikipedia.org/wiki/Carrier_wave).  It is analogous to reciting that a chair is different from a desk (laying out the facts).  Applicant also admits that bandwidth being different from carrier frequency in Application 15/605,147 (See Applicant’s argument 11/12/2018: page 7, second paragraph; See Applicant’s argument 09/03/2019: page 9, “the carrier frequency is not the same as the bandwidth”; See Applicant’s Notice of Appeal 09/27/2029: page 6, “the carrier frequency is not the same as the bandwidth”).  It is unclear what Applicant is trying to claim.
It is unclear if Applicant is trying to claim that determining bandwidth is different than determining a carrier frequency.  
It is unclear if Applicant is trying to claim that bandwidth is being determined but carrier frequency is not being determined.  

Note, the originally filed application does not have any support for the limitation above.
Claims 2-10 and 12-24 are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to being dependent upon a rejected Claim 1.
For the purpose of examination, the limitation at issue is interpreted according to choice 1 above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 20120040650 A1) in view of Malaga (US 20140177748 A1)

Re: Claim 1
Rosen discloses a method for detecting a cellular device (See Rosen Fig. 4. a mobile phone 310), the method comprising:
(See Rosen Fig. 1. [0021] FIG. 1 is a flowchart of a method of detecting and prosecuting for illegal use of a mobile phone)
acquiring a block of digitized samples  (See Rosen [0045]: a mobile phone signal is defined as any type of wireless RF signal through which a mobile phone . . . communicate . . . digital information).  i.e. Also See [0068]: encrypted signals) in an uplink frequency band with a receiver (See Rosen Fig. 4, receiver device 100. i.e. See [0061] [0062]); 
(See Rosen [0175]: the detection system may include a band pass filter that is operative to detect uplink frequencies that are transmitted by mobile phones to communicate with a cell tower)
NOTE: a mobile phone signal communicates digital information ([0045]) and the antenna 110 within the receiver 100 receives signals transmitted from a mobile phone 310 ([0061]) 
applying one or more computational kernels (See Rosen [0062]: a threshold detector) to the block of digitized samples 
(See Rosen [0062]  receiver 120 may comprise a threshold detector such that signals below a predetermined strength are ignored. Signals received by antenna 110 may then enter the receiver 120 where they can be amplified, analyzed, recorded or otherwise processed for purposes of the embodiments described herein)
to determine a possible uplink transmission from the cellular device; 
(See Rosen [0061]: The receiver 120 may be tuned or may comprise a filter which is capable of detecting signals whose carrier frequency corresponds to at least one typical mobile phone signal transmission)
NOTE: Also See Rosen re a band pass filter as an alternative as disclosed in [0175] the detection system may include a band pass filter that is operative to detect uplink frequencies that are transmitted by mobile phones to communicate with a cell tower. The detection system may be operative responsive to the detection of such uplink signals in order to determine that mobile phone usage is taking place in the adjacent prison cell.
determining a bandwidth (See Rosen [0045] frequencies of the electromagnetic spectrum) of the possible uplink transmission
(See Rosen Fig. 1, 10. [0045] operating a mobile phone signal receiver device which may be tuned to detect signals at appropriate frequencies of the electromagnetic spectrum which is characteristic of mobile telephony usage)
NOTE: Also See Rosen [0046]: frequency band which is being monitored. [0119]: a detected communication on . . . the frequency band of the communication.
wherein the bandwidth of the possible uplink transmission is a range of frequencies in the uplink frequency band (See Rosen [0119]: a detected communication on . . . the frequency band of the communication) that exceeds a power threshold, and 
(See Rosen [0062]: the received signals may be provided to receiver 120, but receiver 120 may comprise a threshold detector such that signals below a predetermined strength are ignored)
wherein the bandwidth of the possible uplink transmission is not equivalent to a carrier frequency of the possible uplink transmission; and 
NOTE: See the rejection under 35 U.S.C. 112(b)  above.
NOTE: “bandwidth” by definition is different from “a carrier frequency” (https://en.wikipedia.org/wiki/Carrier_wave).  It is analogous to reciting that a chair is different from a desk (laying out the facts). 
NOTE:  See Rosen [0061] The receiver 120 may be tuned or may comprise a filter which is capable of detecting signals whose carrier frequency corresponds to at least one typical mobile phone signal transmission. 
detecting a cellular basestation (See Rosen [0067]: the cellular telephone towers) associated with the possible uplink transmission.
(See Rosen [0067]: the detection may also be operative to store . . . information from or about the mobile phone signal associated with the event . . . information may include . .  data identifying the cellular telephone towers involved in communicating with the device).
Rosen does not appear to explicitly disclose a wideband receiver
In a similar endeavor Malaga discloses
acquiring a block of digitized samples in a frequency band (See Malaga [0003]: process digitally the signals received from multiple mobile cell phones) with a wideband receiver  (See Malaga Fig. 1. [0019]: a wideband multi-channel receiver 100)
(See Malaga [0020]: The antenna 110 can be configured to receive a wide frequency range of radio signals)
NOTE: Also See Malaga [0030]
applying one or more computational kernels (See Malaga  [0027] one or more digital signal processor(s) (DSP) 144-1 to 144-m) to the block of digitized samples (See Malag Fig. 1. [0019] an analog-to-digital converter (ADC) 134, and a digital processing system 136)
See Malag  [0027] The digitized baseband signals from the various digital down converters are processed by one or more digital signal processor(s) (DSP) 144-1 to 144-m
Malaga and Rosen are analogous art because both are directed to receiver detecting mobile phone signals.
Note, Rosen provides (1) receiver detecting mobile signals in different frequency bands including Bluetooth signals (See Rosen [0120][0124]: an antenna may also be used to detect mobile phone signals . . The antenna may be operative to receive and/or transmit RF signals in a frequency range of 700 MHz-2200 MHz and/or other cellular phone bands or signals that can communicated by mobile devices. . . other types of antennas may be used to receive and/or transmit RF signals) and (2) various mobile protocols operating at different frequency bands (See Rosen [0045]).  Malaga provides receiver detecting a wide frequency range of radio signals.
Therefore, it would have been obvious to one skilled in the art to applying a known technique (a receiver being a wideband receiver with an analog-to-digital converter (ADC) 134) as disclosed in Malaga) to a known device (a receiver as disclosed in Rosen) ready for improvement to yield predictable results of detecting mobile phone operating at different frequency bands.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen invention by employing the teaching as taught by Malaga to provide said limitation.  The motivation for the combination is given by Malaga which broadens the applicability of the detection system by incorporating wideband receiver which detects signals from multiple mobile cell phones operating at different frequency bands.
NOTE: Also See Final Rejection of Application 15/605,147 (dated 07/16/2019) and Patent Board Decision affirming Examiner’s rejection (07/22/2021) for 15/605,147. 
NOTE: the Application 17/387,153 is subject to doctrine of res judicata without the limitation discussed under 35 U.S.C. 112(b)  above. 

Re: Claim 2
Rosen in view of Malaga discloses wherein applying one or more computational kernels (See Rosen [0062]: a threshold detector) to the block of digitized samples comprises measuring a physical layer parameter  (See Rosen [0046]: detected signal strength) of the possible uplink transmission.
(See Rosen [0062]: receiver 120 may comprise a threshold detector such that signals below a predetermined strength are ignored)
NOTE: Also See Rosen [0046]: detected signal strength, [0052] the rise and fall of the signal strength, [0185]: power levels.  Alternatively a band pass filter (“computational kernels”) may be used [0175] to detect appropriate uplink frequency [0045]. 

Re: Claim 9
Rosen in view of Malaga discloses wherein the wideband receiver and (See Rosen [0013]: the detection system carrying out the method may be movable along the roadway by being mounted to a moving vehicle)  the cellular device are traveling in a vehicle.
(See Rosen [0006]: at least one mobile phone signal originating from the predetermined location [0007]: the predetermined location, for example, may include at least one of a vehicle (e.g., inside the vehicle),

Re: Claim 10
Rosen in view of Jensen discloses wherein the method comprises locating the wideband receiver 
(See Rosen [0013]: the detection system carrying out the method may be movable along the roadway by being mounted to a moving vehicle)
such that digitized samples of an uplink transmission from the cellular device are acquired by the wideband receiver 
(See Rosen [0175]: the detection system may include a band pass filter that is operative to detect uplink frequencies that are transmitted by mobile phones to communicate with a cell tower)
when the cellular device is being used by a vehicle operator.
(See Rosen Fig. 1, 40. [0042]: jurisdictions have passed legislation to forbid drivers from using hand-held mobile phones while driving.  [0053] verifications may be carried out to determine if there is evidence that illegal mobile phone usage is taking place in a particular moving vehicle).

Re: Claim 21
Rosen in view of Malaga discloses wherein the vehicle is a train.
(See Rosen Fig. 17. [0161]: the object 800 may correspond to a vehicle (e.g., a land vehicle, a water craft, an automobile, a truck, a train, a bus, a trolley, and a ship))
NOTE: Fig. 17 discloses a detection system ([0161]). 

Re: Claim 22
Rosen in view of Malaga discloses wherein the vehicle operator (See Rosen [0161] person behind the vehicle) is a train operator. (See Rosen [0161]: the object 800 may correspond to a vehicle (e.g., a land vehicle, a water craft, an automobile, a truck, a train, a bus, a trolley, and a ship)). 
 (See Rosen [0160]: the detection system 802 and display device 804 may be mounted to or adjacent an object 800 (e.g., vehicle, equipment, building) at which a person may use a mobile phone to make a mobile phone call, send an SMS message, or other communication)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Malaga as applied to Claim 1 above, and further in view of Bhardwaj (US 20180184309 A1)

Re: Claim 3
Rosen in view of Malaga teaches those limitations as set forth in the rejection of Claim 1 above.
Rosen in view of Malaga further discloses decoding a downlink message
(See Rosen [0068]: the system may be operative to decrypt the signals [0129]: an analysis of the radio frequency signals from one or more cell towers)
Rosen in view of Malaga does not appear to explicitly disclose wherein locating a cellular basestation comprises decoding a downlink broadcast message.
In a similar endeavor, Bhardwaj discloses wherein locating a cellular basestation comprises decoding a downlink broadcast message (See Bhardwaj [0083]: system information broadcast by the serving cell).  
(See Bhardwaj [0097]: the wireless communication device processor may identify, for each of the first and second SIMs, a set of intra-RAT and inter-RAT neighbor cells based on system information received  [0081] The wireless communication device (or modem stack associated with LTE operations) may decode system information blocks (SIBs))
Note, Rosen in view of Malaga discloses detecting a cellular basestation associated with the possible uplink transmission (See the rejection of Claim 1 above).   Therefore, it would have been obvious to one of ordinary skill in the art to have modified the detection system of Rosen in view of Malaga to employ detailed procedure of base station detection (by decoding system information broadcast) as taught by Bhardwaj to achieve predictable result of efficient way to detect a base station.  Doing so would merely involve applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Malaga invention by employing the teaching as taught by Bhardwaj to provide said limitation.  The motivation for the combination is given by Bhardwaj which provides efficient way to detect base stations.


Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Malaga as applied to Claim 1 above, and further in view of  Moustafa (US 20170289960 A1)

Re: Claim 4
Rosen in view of Malaga further discloses wherein determining the bandwidth of the possible uplink transmission comprises estimating a center frequency  (See Rosen [0062]: the selected carrier frequency) of the possible uplink transmission.
(See Rosen [0061]: The receiver 120 may be tuned or may comprise a filter which is capable of detecting signals whose carrier frequency corresponds to at least one typical mobile phone signal transmission).
Rosen in view of Malaga does not appear to explicitly disclose wherein determining the bandwidth of the possible uplink transmission is followed by estimating a center frequency  (See Rosen [0062]: the selected carrier frequency) of the possible uplink transmission.
In a similar endeavor, Moustafa discloses wherein determining the bandwidth of the possible uplink transmission is followed by estimating a center frequency of the possible uplink transmission.
(See Moustafa Fig. 14. [0089] FIG. 14 shows method 1400 for performing radio communications. As shown in FIG. 14, method 1400 includes determining occupied spectrum of one or more cells (1410), identifying one or more overlapped uplink center frequencies of a target band that overlap with the occupied spectrum of the one or more cells (1420),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Malaga invention by employing the teaching as taught by Moustafa to provide said limitation.  This would amount to (D) Applying a known technique (identify the center frequency as disclosed in Moustafa) to a known device (detection system as disclosed in Rosen) ready for improvement to yield predictable results of detecting transmission frequency; (See MPEP 2143 I.(D)). The motivation for the combination is given by Moustafa which provides accuracy in determining the cellphone transmission.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Malaga as applied to Claim 1 above, and further in view of  Chen (US 20150341921 A1)

Re: Claim 5
As mentioned in the rejection of Claim 1, Rosen in view of Malaga discloses wherein the wideband receiver is operable to determine the possible uplink transmission.
(See Rosen [0175]: the detection system may include a band pass filter that is operative to detect uplink frequencies that are transmitted by mobile phones to communicate with a cell tower)
Rosen in view of Malaga does not appear to explicitly disclose a duration.
In a similar endeavor Chen discloses 
wherein the receiver (See Chen Fig. 12: the apparatus 1205 with the receiver module 1210) is operable to determine a duration of the possible uplink transmission.
(See Chen [0118]: the uplink transmission interval detection module 1240 may be used to detect a duration of the uplink transmission)
NOTE: Also See Chen [0015].
Chen and Rosen in view of Malaga are analogous art because both are directed to receiver detecting mobile phone signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Malaga invention by employing the teaching as taught by Chen to provide said limitation.  This would amount to (D) Applying a known technique (detecting a duration of uplink signal) to a known device (detection system as disclosed in Rosen) ready for improvement to yield predictable results of detecting uplink signal; (See MPEP 2143 I.(D)). The motivation for the combination is given by Chen which improves receiver functionality (multiple ways to detect cellphone signal) by incorporating feature of duration detection.

Re: Claim 6
Rosen in view of Malaga and Chen discloses wherein a list of cellular basestations (See Rosen [0067]: the cellular telephone towers) is maintained in the wideband receiver.
(See Rosen [0067]: the detection may also be operative to store . . . information from or about the mobile phone signal associated with the event . . . information may include . .  the cellular telephone towers involved in communicating with the device)


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Malaga and Chen as applied to Claim 6 above, and further in view of Zou (US 20120252463 A1)

Re: Claim 7
Rosen in view of Malaga and Chen does not appear to explicitly disclose wherein each entry in the list of cellular basestations is associated with a location.  
wherein each entry in the list of cellular basestations is associated with a location.
In a similar endeavor, Zou discloses wherein each entry in the list of cellular basestations is associated with a location. 
(See Zou Fig. 6. [0048]: locations (a.sub.i,b.sub.i) of base stations 610 are provided to a mobile node 605. . . The locations and the distances can then be used to determine the subsequent location (x.sub.2, y.sub.2) of the mobile node 605 using trilateration equations).
NOTE:  Fig. 6 discloses three base stations 610 with corresponding locations (a.sub.i,b.sub.i).
Note, Rosen in view of Malaga and Chen discloses identifying location of the mobile phone (See Rosen [0043]) using method such as acquiring location data from information provided by cell tower triangulation (See Rosen [0150]) or any other features of the location data (See Rosen [0154]).  Zhou provides trilateration for determining mobile node location (See above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Malaga and Chen invention by employing the teaching as taught by Zhou to employ detailed procedure of determining location of mobile phone.  Doing so would merely involve applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.   The motivation for the combination is given by Rosen ([0043][0150] and [0154]) and Zhou which improves functionality of the detection system by adding another method to detect the location.

Re: Claim 8
Rosen in view of Malaga and Chen does not appear to explicitly disclose wherein the list of cellular basestations is shared with another wideband receiver.
In a similar endeavor, Zhou discloses wherein the list of cellular basestations is shared with another wideband receiver (See Zou Fig. 3. [0043]: a base station 310.  i.e. Note, a base station is capable of receiving GPS signals 340 [0035])
(See Zhou [0043]: The serving base station initially provides (at 505) locations of neighboring base stations to the mobile node)
NOTE: Jensen discloses receiver being a wideband receiver. 
Note, Rosen in view of Malaga and Chen discloses identifying location of the mobile phone (See Rosen [0043]) using method such as acquiring location data from information provided by cell tower triangulation (See Rosen [0150]) or any other features of the location data (See Rosen [0154]).  Zhou provides trilateration for determining mobile node location (See above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Malaga and Chen invention by employing the teaching as taught by Zhou to employ detailed procedure of determining location of mobile phone.  Doing so would merely involve applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The motivation for the combination is given by Rosen ([0043][0150] and [0154]) and Zhou provides efficient way to determine base station locations.


Claims 11, 12, 16, 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Company (US 20130183931 A1) and Malaga

Re: Claim 11
Rosen discloses a system (See Rosen Fig. 4: a detection system 90) comprising: 
a receiver  (See Rosen Fig. 4, receiver device 100. i.e. See [0061] [0062]) operable to determine a presence of a cellular device based on an uplink transmission, 
(See Rosen [0175]: the detection system may include a band pass filter that is operative to detect uplink frequencies that are transmitted by mobile phones to communicate with a cell tower)
NOTE: a mobile phone signal communicates digital information ([0045]) and the antenna 110 within the receiver 100 receives signals transmitted from a mobile phone 310 ([0061]) 
wherein the wideband receiver is operable to estimate a bandwidth of a possible uplink transmission 
(See Rosen Fig. 1, 10. [0045] operating a mobile phone signal receiver device which may be tuned to detect signals at appropriate frequencies of the electromagnetic spectrum which is characteristic of mobile telephony usage)
NOTE: Also See Rosen [0046]: frequency band which is being monitored. [0119]: a detected communication on . . . the frequency band of the communication.
by determining an extent of the uplink frequency band (See Rosen [0119]: the frequency band of the communication) that exceeds a power threshold, and 
(See Rosen [0062]: the received signals may be provided to receiver 120, but receiver 120 may comprise a threshold detector such that signals below a predetermined strength are ignored)
wherein the bandwidth of the possible uplink transmission is not equivalent to a carrier frequency of the possible uplink transmission; and 
NOTE: See the rejection under 35 U.S.C. 112(b)  above.
NOTE: “bandwidth” by definition is different from “a carrier frequency” (https://en.wikipedia.org/wiki/Carrier_wave).  It is analogous to reciting that a chair is different from a desk (laying out the facts). 
NOTE:  See Rosen [0061] The receiver 120 may be tuned or may comprise a filter which is capable of detecting signals whose carrier frequency corresponds to at least one typical mobile phone signal transmission. 
a memory (See Rosen Fig .4, storage devices 260) operable to store a list of cellular basestations based on location.
(See Rosen [0067]: the detection may also be operative to store . . . information from or about the mobile phone signal associated with the event . . . information may include . .  the cellular telephone towers involved in communicating with the device)
NOTE:  the event of the mobile phone usage (the cellular telephone towers) is recorded [0055] when there is possible use of a mobile phone in a vehicle which identifies a  geographic location of the mobile phone [0043].

Rosen does not appear to explicitly disclose an associated downlink transmission
In a similar endeavor, Company discloses 
a system (See Company Fig. 1. detection device 10) comprising: 
a receiver operable to determine a presence of a cellular device based on an uplink transmission (See Company Fig. 2: [0015]:  a mobile device uplink frequency signal 14) and 
(See Company Fig. 2. [0015]: This signal 14 may be received by an antenna 22 of a detection device 10 for detecting mobile device use)
NOTE: Also See Claim 1.
an associated downlink transmission (See Company Fig. 2: a mobile device downlink frequency signal 12), 
(See Company Fig. 2. [0009]: detecting the enhanced cell tower downlink signal with a downlink power detector; and receiving . . . an output from the downlink power detector with a logic circuit to determine whether an unauthorized mobile device is being used in a determine zone).
Company and Rosen are analogous art because both are directed to detecting mobile phone signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen invention by employing the teaching as taught by Company to provide said limitation.  The motivation for the combination is given by Company which improves the detection system by including functionality to also detect downlink transmission.
Company in view of Rosen does not appear to explicitly disclose a wideband receiver
In a similar endeavor Jensen which teaches 
a wideband receiver (See Malaga Fig. 1. [0019]: a wideband multi-channel receiver 100)
 (See Malaga [0020]: The antenna 110 can be configured to receive a wide frequency range of radio signals)
NOTE: Also See [0030]
Note, Rosen provides (1) receiver detecting mobile signals in different frequency bands including Bluetooth signals (See Rosen [0120][0124]: an antenna may also be used to detect mobile phone signals . . The antenna may be operative to receive and/or transmit RF signals in a frequency range of 700 MHz-2200 MHz and/or other cellular phone bands or signals that can communicated by mobile devices. . . other types of antennas may be used to receive and/or transmit RF signals) and (2) various mobile protocols operating at different frequency bands (See Rosen [0045]).  
Note, Company provides detecting device detecting a uplink frequency signals from cell phones (See Company [0005] It can be useful to detect the presence of a uplink frequency signal, as some places may prohibit the use of cell phones)
Malaga provides receiver detecting a wide frequency range of radio signals.
Therefore, it would have been obvious to one skilled in the art to applying a known technique (a receiver being a wideband receiver with an analog-to-digital converter (ADC) 134) as disclosed in Malaga) to a known device (a receiver as disclosed in Rosen) ready for improvement to yield predictable results of detecting mobile phone operating at different frequency bands.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Company invention by employing the teaching as taught by Malaga to provide said limitation.  The motivation for the combination is given by Malaga which broadens the applicability of the detection system by incorporating wideband receiver which detects signals from multiple mobile cell phones operating at different frequency bands.
NOTE: Also See Final Rejection of Application 15/605,147 (dated 07/16/2019) and Patent Board Decision affirming Examiner’s rejection (07/22/2021) for 15/605,147. 
NOTE: the Application 17/387,153 is subject to doctrine of res judicata without the limitation discussed under 35 U.S.C. 112(b)  above. 

Re: Claim 12
Rosen in view of Company and Malaga discloses wherein the wideband receiver is operable to apply one or more computational kernels (See Rosen [0175]: a band pass filter) to a block of digitized samples of an uplink frequency band.
(See Rosen [0061]: The receiver 120 may be tuned or may comprise a filter which is capable of detecting signals whose carrier frequency corresponds to at least one typical mobile phone signal transmission. Also See [0175])
NOTE: Alternatively, See a threshold detector ([0062]) or signal being amplified/analyzed/process ([0062]) as “applying computational kernels”)
NOTE: See the rejection of Claim 1 for further details.

Re: Claim 16
Rosen in view of Company and Malaga discloses wherein a list of cellular basestations (See Rosen [0067]: the cellular telephone towers) is maintained in the wideband receiver.
(See Rosen [0067]: the detection may also be operative to store . . . information from or about the mobile phone signal associated with the event . . . information may include . .  the cellular telephone towers involved in communicating with the device)

Re: Claim 19
Rosen in view of Company and Malaga discloses wherein the wideband receiver and 
(See Rosen [0013]: the detection system carrying out the method may be movable along the roadway by being mounted to a moving vehicle)
the cellular device are traveling in a vehicle.
(See Rosen [0006]: at least one mobile phone signal originating from the predetermined location [0007]: the predetermined location, for example, may include at least one of a vehicle (e.g., inside the vehicle),

Re: Claim 20
Rosen in view of Company and Malaga discloses wherein the wideband receiver is located 
(See Rosen [0013]: the detection system carrying out the method may be movable along the roadway by being mounted to a moving vehicle)
such that digitized samples of the uplink transmission are acquired by the wideband receiver 
(See Rosen [0175]: the detection system may include a band pass filter that is operative to detect uplink frequencies that are transmitted by mobile phones to communicate with a cell tower)
when the cellular device is being used by a vehicle operator.
(See Rosen Fig. 1, 40. [0042]: jurisdictions have passed legislation to forbid drivers from using hand-held mobile phones while driving.  [0053] verifications may be carried out to determine if there is evidence that illegal mobile phone usage is taking place in a particular moving vehicle).

Re: Claim 23
Rosen in view of Company and Malaga discloses wherein the vehicle is a train.
(See Rosen Fig. 17. [0161]: the object 800 may correspond to a vehicle (e.g., a land vehicle, a water craft, an automobile, a truck, a train, a bus, a trolley, and a ship))
NOTE: Fig. 17 discloses a detection system ([0161]). 

Re: Claim 24
Rosen in view of Company and Malaga discloses wherein the vehicle operator (See Rosen [0161] person behind the vehicle) is a train operator. (See Rosen [0161]: the object 800 may correspond to a vehicle (e.g., a land vehicle, a water craft, an automobile, a truck, a train, a bus, a trolley, and a ship)). 
 (See Rosen [0160]: the detection system 802 and display device 804 may be mounted to or adjacent an object 800 (e.g., vehicle, equipment, building) at which a person may use a mobile phone to make a mobile phone call, send an SMS message, or other communication)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Company and Malaga as applied to Claim 11 above, and further in view of Bhardwaj 

Re: Claim 13
Rosen in view of Company and Malaga discloses wherein the wideband receiver is operable to decode a downlink message.
(See Rosen [0068]: the system may be operative to decrypt the signals [0129]: an analysis of the radio frequency signals from one or more cell towers)
Rosen in view of Company and Malaga does not appear to explicitly disclose a downlink broadcast message
In a similar endeavor, Bhardwaj discloses wherein the wideband receiver is operable to decode a downlink broadcast message. (See Bhardwaj [0083]: system information broadcast by the serving cell)
(See Bhardwaj [0097]: the wireless communication device processor may identify, for each of the first and second SIMs, a set of intra-RAT and inter-RAT neighbor cells based on system information received  [0081] The wireless communication device (or modem stack associated with LTE operations) may decode system information blocks (SIBs).
Note, Rosen in view of Company and Malaga discloses detecting a cellular basestation associated with the possible uplink transmission (See the rejection of Claim 1  above).   Therefore, it would have been obvious to one of ordinary skill in the art to have modified the detection system of Rosen in view of Company and Malaga to employ detailed procedure of base station detection (by decoding system information broadcast) as taught by Bhardwaj to achieve predictable result of efficient way to detect a base station.  Doing so would merely involve applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Company and Malaga invention by employing the teaching as taught by Bhardwaj to provide said limitation.  The motivation for the combination is given by Bhardwaj which provides efficient way to detect base stations.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Company and Malaga as applied to Claim 11 above, and further in view of  Chen (US 20150341921 A1)

Re: Claim 14
Rosen in view of Company and Malaga further discloses wherein the wideband receiver is operable to determine the possible uplink transmission.
(See Rosen [0175]: the detection system may include a band pass filter that is operative to detect uplink frequencies that are transmitted by mobile phones to communicate with a cell tower)
Rosen in view of Company and Malaga does not appear to explicitly disclose a duration.
In a similar endeavor Chen discloses wherein the receiver (See Chen Fig. 12: the apparatus 1205 with the receiver module 1210) is operable to determine a duration of the possible uplink transmission 
(See Chen [0118]: the uplink transmission interval detection module 1240 may be used to detect a duration of the uplink transmission)
i.e. Also See [0015].
Chen and Rosen in view of Company and Malaga are analogous art because both are directed to receiver detecting mobile phone signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Company and Malaga invention by employing the teaching as taught by Chen to provide said limitation.  This would amount to (D) Applying a known technique (detecting a duration of uplink signal) to a known device (detection system as disclosed in Rosen) ready for improvement to yield predictable results of detecting uplink signal; (See MPEP 2143 I.(D)). The motivation for the combination is given by Chen which improves receiver functionality (multiple ways to detect cellphone signal) by incorporating feature of duration detection.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Company and Malaga as applied to Claim 11 above, and further in view of Moustafa 

Re: Claim 15
Rosen in view of Company and Malaga discloses wherein the wideband receiver is operable to estimate a center frequency (See Rosen [0062]: the selected carrier frequency) of the possible uplink transmission.
(See Rosen [0061]: The receiver 120 may be tuned or may comprise a filter which is capable of detecting signals whose carrier frequency corresponds to at least one typical mobile phone signal transmission.  [0062]: use the signal strength of a signal at the selected carrier frequency as an indicator of distance between the transmitting mobile phone 310 and receiving antenna 110).
Alternatively, Moustafa, in a similar endeavor, discloses wherein wideband receiver is operable to estimate a center of the possible uplink transmission.  
(See Moustafa [0070] cell search circuit 206b may similarly search Band A and detect a first cell occupying paired uplink and downlink spectrum 802 and 804.  Cell search circuit 206b may thus identify the center frequency, . . . for the first cell)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Company and Malaga invention by employing the teaching as taught by Moustafa to provide said limitation.  This would amount to (D) Applying a known technique (identify the center frequency as disclosed in Moustafa) to a known device ( detection system as disclosed in Rosen) ready for improvement to yield predictable results of detecting transmission frequency; (See MPEP 2143 I.(D)). The motivation for the combination is given by Moustafa which provides accuracy in determining the cellphone transmission.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Company and Malaga as applied to Claim 16 above, and further in view of Zou and Moustafa

Re: Claim 17
Rosen in view of Company and Malaga does not appear to explicitly disclose wherein each entry in the list of cellular basestations is associated with a location and one or more uplink center frequencies.
In a similar endeavor, Zou discloses wherein each entry in the list of cellular basestations is associated with a location
(See Zou Fig. 6. [0048]: locations (a.sub.i,b.sub.i) of base stations 610 are provided to a mobile node 605. . . The locations and the distances can then be used to determine the subsequent location (x.sub.2, y.sub.2) of the mobile node 605 using trilateration equations).
NOTE: Fig. 6 discloses three base stations 610 with corresponding locations (a.sub.i,b.sub.i).
Note, Rosen in view of Company and Malaga discloses identifying location of the mobile phone (See Rosen [0043]) using method such as acquiring location data from information provided by cell tower triangulation (See Rosen [0150]) or any other features of the location data (See Rosen [0154]).  Zhou provides trilateration for determining mobile node location (See above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Company and Malaga invention by employing the teaching as taught by Zhou to employ detailed procedure of determining location of mobile phone.  Doing so would merely involve applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.   The motivation for the combination is given by Rosen ([0043][0150] and [0154]) and Zhou which improves functionality of the detection system by adding another method to detect the location.

Rosen in view of Company, Malaga and Zhou does not appear to explicitly disclose wherein each entry in the list of cellular basestations is associated with one or more uplink center frequencies.  
However, Moustafa discloses wherein each entry in the list of cellular basestations is associated with one or more uplink center frequencies.  
 (See Moustaf [0071] cell search circuit 206b may similarly search Band A and detect a first cell occupying paired uplink and downlink spectrum 802 and 804.  Cell search circuit 206b may thus identify the center frequency, cell bandwidth, and duplex spacing (in addition to other search result information) for the first cell, which control circuit 206a may subsequently store in search database 206c)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Company, Malaga and Zhou invention by employing the teaching as taught by Moustafa to provide said limitation.  This would amount to (D) Applying a known technique (identify the center frequency as disclosed in Moustafa) to a known device ( detection system as disclosed in Rosen) ready for improvement to yield predictable results of detecting transmission frequency; (See MPEP 2143 I.(D)). The motivation for the combination is given by Moustafa which provides accuracy in determining the cellphone transmission.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Company and Malaga as applied to Claim 16 above, and further in view of Zou

Re: Claim 18
Rosen in view of Company and Malaga does not appear to explicitly disclose wherein the list of cellular basestations is shared with another wideband receiver.
In a similar endeavor, Zhou discloses wherein the list of cellular basestations is shared with another wideband receiver.
(See Zhou [0043]: The serving base station initially provides (at 505) locations of neighboring base stations to the mobile node)
NOTE: Jensen discloses receiver being a wideband receiver. 
Note, Rosen in view of Company and Malaga discloses identifying location of the mobile phone (See Rosen [0043]) using method such as acquiring location data from information provided by cell tower triangulation (See Rosen [0150]) or any other features of the location data (See Rosen [0154]).  Zhou provides trilateration for determining mobile node location (See above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rosen in view of Company and Malaga invention by employing the teaching as taught by Zhou to employ detailed procedure of determining location of mobile phone.  Doing so would merely involve applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The motivation for the combination is given by Rosen ([0043][0150] and [0154]) and Zhou provides efficient way to determine base station locations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644
 *